Citation Nr: 1541041	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  11-06 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a left foot disability, to include plantar fasciitis and pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel



INTRODUCTION

The Veteran served from July 1987 to November 1987 to February 1989 to November 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran requested a Board video conference hearing in August 2011.  He was scheduled for a hearing in December 2011.  The Veteran did not attend the scheduled hearing, and he has not requested an additional hearing.  In correspondence received from The American Legion in September 2015, it was requested that the case be adjudicated without a hearing.  As such, the Board considers the hearing request withdrawn.  38 C.F.R. § 20.704 (2015).

The issue as shown on the title page has been characterized in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a left foot disability, to include as due to his service-connected right foot plantar fasciitis.  He has asserted that his foot problems began in service when he had to wear boots that were too large for him.  He further asserts that his foot problems have continued since that time.  

Additional development is warranted prior to adjudication of the appeal.

The Veteran was provided a VA examination for his claim of left foot plantar fasciitis in November 2009.  At that time, he reported a history of bilateral foot problems since service.  The Veteran stated that he had multiple profiles in service for both feet and said that his right foot initially hurt more than his left, but now the symptoms affect both feet.  Following an examination, an examiner provided a clinical impression of bilateral plantar fasciitis and pes planus with mild to moderate functional impairments.  The examiner did not provide a nexus opinion.

In April 2011, the Veteran was afforded another VA examination.  The examiner indicated that he could not identify any records in the claims file documenting symptoms related to the left foot.  Following an examination, the examiner indicated that the left and right foot examinations were unremarkable other than subjective pain to palpation of the medial plantar midfoot on both feet.  The examiner further indicated that the examination results were not consistent with plantar fasciitis.  There were no X-rays or other diagnostic tests performed.  Instead, the examiner referenced those performed during the November 2009 examination.  Additionally, left foot x-rays from October 2007 were included with the report.  The October 2007 findings included pes cavus deformity, with a very small plantar calcaneal spur described as probable minor soft tissue at the plantar surface of the hind foot.  

The examiner provided the opinion that the Veteran's left foot condition is not caused by or the result of his right foot condition because there was insufficient objective evidence to warrant a diagnosis of an acute or chronic left foot disorder or residuals thereof.  Additionally, he stated that the objective evidence did not establish a nexus between the Veteran's service-connected right foot disability and any left foot condition or disorder.  In his rationale, the examiner indicated that there are no clinical studies published in peer-reviewed medical publications with an acceptable degree of supporting medical evidence demonstrating that individuals with a minor foot condition precipitates or causes objectively verifiable problems, conditions, or disorders in the contralateral foot due to altered gait pattern, imbalance, guarding, or compensation.  The examiner also stated that the Veteran's claims file did not include any documentation of the evaluation or treatment of a left foot condition during the Veteran's active military service.  

The requirement of a "current disability" is satisfied if a disorder is diagnosed at the time a claim is filed or at any time during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Also, in Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  The April 2011 examiner did not address the Veteran's November 2009 diagnosis of bilateral plantar fasciitis and pes planus with moderate residual functional impairments, or the October 2007 radiology report that showed a pes cavus deformity, with a very small plantar calcaneal spur.  In light of the foregoing, the Board finds that another opinion is necessary.  

In addition, all ongoing VA treatment records should be requested and associated with the file.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinksi, 2 Vet. App. 611 (1992).  The Veteran has indicated that he sought treatment for his foot problems at the West Haven VA Medical Center (VAMC) between 1992 and 2000; and at the Newington VAMC from 2000 onward.  The earlier VA outpatient treatment records available in the claims file are dated in 2003.  The RO/AMC should also obtain any and all private treatment records from which the Veteran has sought treatment for his claimed left foot disability.   See 38 U.S.C.A. § 5103A (a)(1), (b)(1), (c)(1) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, which have treated him for his claimed left foot disability.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

The RO/AMC should also obtain any outstanding VA treatment records, to specifically include those from the West Haven VAMC dated between 1992 and 2000 and the Newington VAMC from 2000 onward.  All efforts to obtain these records must be documented in the claims file.

All attempts to procure records should be documented in the file.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  After associating any pertinent evidence with the claims file, arrange for the Veteran to undergo an examination, by an examiner who has not already examined him, to determine the nature and likely etiology of his claimed left foot disability.  The Veteran's file, and a copy of this Remand, must be reviewed by the examiner.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following:

a) The examiner is to identify any and all left foot disorders found present on the current clinical examination.

If the examiner determines that the Veteran does not have currently left foot plantar fasciitis, pes planus, or a pes cavus deformity with calcaneal spur, he or she must reconcile such findings with the 20089 examination report and the 2007 radiology study.   

b) For each diagnosis, and for the prior diagnoses of plantar fasciitis and pes planus provided at the November 2009 VA examination, and the finding of pes cavus with calcaneal spur on the October 2007 radiology report; the examiner is to state whether it is at least as likely as not that such diagnosis is related to or had its onset during the Veteran's active service.

c) The examiner is also to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current left foot disability is caused by the Veteran's service-connected right foot plantar fasciitis.

d) The examiner is also to provide an opinion as to whether it is at least as likely as not that any current left foot disability is aggravated by the Veteran's service-connected right foot plantar fasciitis.

A response regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms. 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion or other information needed to provide the requested opinion.

3.  After completing the above actions, the Veteran's claims file must be reviewed and his claim readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



